Appeal by the de*463fendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 14, 1997, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Under the totality of the circumstances, the defendant received the effective assistance of counsel (see, People v Hobot, 84 NY2d 1021).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Feuerstein, J.P., Krausman, Schmidt and Cozier, JJ., concur.